EXHIBIT FOURTH QUARTER 2009 Supplemental Operating and Financial Data Camden Silo Creek - Ashburn, VA 284 Apartment Homes Currently 94% Occupied Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management'sbeliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Fourth Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 Joint Venture Operations 15 Current Development Pipeline 16 Joint Venture Development Pipeline 17 Development Pipeline, Land & Land Held for Sale 18 Redevelopment Summary 19 Notes Receivable Summary 20 Acquisitions and Dispositions 21 Debt Analysis 22 Debt Maturity Analysis 23 Debt Covenant Analysis 24 Unconsolidated Real Estate Investments Debt Analysis 25 Unconsolidated Real Estate Investments Debt Maturity Analysis 26 Capitalized Expenditures & Maintenance Expense 27 2010 Financial Outlook 28 Non-GAAP Financial Measures - Definitions & Reconciliations 29 Other Data 31 Community Table 32 CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 Houston, TEXAS (February 8, 2010) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2009. Funds from Operations (“FFO”) FFO for the fourth quarter of 2009 totaled ($0.53) per diluted share or ($36.3) million, as compared to $0.17 per diluted share or $10.1 million for the same period in 2008.FFO for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments.FFO for the three months ended December 31, 2008 included an $0.88 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.15 per diluted share impact from gains related to early retirement of debt.FFO excluding these non-recurring items for the three months ended December 31, 2009 and December 31, 2008 would have been $0.71 per diluted share and $0.90 per diluted share respectively. FFO for the twelve months ended December 31, 2009 totaled $1.68 per diluted share or $109.9 million, as compared to $2.90 per diluted share or $169.6 million for the same period in 2008.FFO for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.04 per diluted share impact from losses related to early retirement of debt.FFO for the twelve months ended December 31, 2008 included an $0.88 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.23 per diluted share impact from gains related to early retirement of debt.FFO excluding these non-recurring items for the twelve months ended December 31, 2009 and December 31, 2008 would have been $3.04 per diluted share and $3.54 per diluted share respectively. Net Income Attributable to Common Shareholders (“EPS”) The
